Citation Nr: 0407483	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	F. Jackson, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1969 to 
October 1971.

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that, in pertinent part, denied entitlement to 
service connection for posttraumatic stress disorder (PTSD).  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution. 

The veteran testified at a videoconference hearing before the 
undersigned acting Veterans Law Judge in July 2003.  A 
transcript of this hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
further of any action requested of him.


REMAND

PTSD has been found and has been related to stressful events 
that the veteran reportedly experienced in Vietnam; however, 
no stressful event has been verified nor has conclusive 
evidence of combat, such as a combat award or decoration, 
which would negate the need for stressor verification, been 
submitted.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); VAOPGCPREC 12-99. 

According the veteran's official personnel file (OPF), he 
served at Phan Rang Air Base (AB), Republic of Vietnam (RVN) 
from July 27, 1970 to July 25, 1971.  His OPF and service 
medical records document his assignment to the 17th Special 
Operations Squadron (SOS), Pacific Air Forces (PACAF), Phan 
Rang AB.  His OPF reflects that his Military Operational 
Specialty Code in Vietnam was 4313A, apprentice aircraft 
maintenance specialist.  

The veteran cannot remember specific dates, but has recalled 
that Phan Rang AB came under mortar or rocket attack during 
his tour.  U.S. personnel were killed in one attack.  In 
another incident, an explosion near the Air Police, Military 
Police, or Security Police living quarters or headquarters 
caused unknown casualties and might have been investigated by 
Air/Military/Security Police and the Air Force's Office of 
Special Investigation (OSI) as a criminal act.  

There is no indication that an attempt has been made to 
verify the veteran's reported stressors.  The Board finds 
that an attempt should be made in  this regard; before this, 
however, the RO should request a comprehensive statement from 
the veteran containing as much detail as possible regarding 
each of the alleged stressors.  

Furthermore, the Board notes that the veteran has not 
undergone a VA medical examination specifically for the  
purpose of determining the etiology of his currently 
diagnosed PTSD.  For this reason, VA examination is 
necessary.  See 38  U.S.C.A. § 5103A.

Accordingly, in order to assist the veteran in the 
development of his claim, it is REMANDED for the following:

1.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should obtain any relevant 
treatment reports, both VA and private, 
that are not already of record.  If the 
RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide the outstanding 
evidence.  

2.  The RO should inform the veteran that 
VA will attempt to verify his claimed 
stressors through official records.  He 
should be invited to submit any 
additional evidence, including any lay 
witness statement of service comrades, 
which might corroborate his PTSD 
diagnosis, his claimed stressors, or 
evidence of participation in combat.  The 
RO should request that he provide any 
additional information regarding his 
reported stressors.  To the extent 
possible, this information should include 
the approximate month of any claimed 
stressful event.  Inform him that 
although it might be stressful to recall 
such details, any additional information 
could help his appeal.  

3.  Thereafter, the RO should forward the 
pertinent stressor information of record 
(including copies of the veteran's 
service personnel records and a summary 
of alleged stressors) to the U. S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197.  
The RO should ask USASCRUR to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
any morning reports, after-action 
reports, lessons learned, unit historical 
records, records of enemy attacks on Phan 
Rang AB, casualties, and decorations 
awarded from July 27, 1970, through July 
25, 1971.  Also helpful would be any 
relevant record of investigation of 
criminal acts committed at Phan Rang AB 
during that time frame.  

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
psychiatric examination by a psychiatrist 
to determine the etiology of any 
currently  present psychiatric disorders.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran,  
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  Thereafter, the RO should undertake 
any other indicated development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159, and then readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
this claim.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




